Citation Nr: 0111075	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  98-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $5,656.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Columbia, South 
Carolina Regional Office (RO).  A hearing was held before the 
Committee in July 1998 and before the undersigned member of 
the Board at the RO (a Travel Board hearing) in November 
2000.  


FINDINGS OF FACT

1.  In his November 1996 application for improved pension 
benefits, the veteran indicated that he was then receiving no 
income from any sources.  

2.  In late January 1997, the veteran was awarded VA improved 
pension benefits effective December 1, 1996, and was informed 
that his award was based on his income of $0, and that he was 
to notify the RO immediately if there was any change in 
income. 

3.  In a statement received in early February 1997, the 
veteran reported that in mid-November 1996, he received a 
lump sum of $6,831.94, with monthly amounts of $447.41 to 
follow, representing pension benefits from NMU (due to 
service with the Merchant Marines); in early August 1997, he 
notified the RO that in late July 1997 he was informed by the 
Social Security Administration (SSA) that he was entitled to 
monthly SSA benefits effective October 1996.  

4.  In August 1997, the RO retroactively terminated the 
veteran's VA pension effective December 1, 1996, due to the 
receipt of the Merchant Marine pension, and such action 
created an overpayment in the amount of $5,656.  

5.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

6.  VA was primarily at fault in the creation of the 
overpayment in question.  

7.  The veteran's sole source of income is from his Merchant 
Marine pension and SSA benefits; it may cause undue hardship 
to require repayment of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $5,656 would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute.  A review 
of the record reflects that the veteran applied for VA 
improved pension benefits in early November 1996.  In his 
application, he indicated that he was then receiving no 
income from any sources, that retire income was "still 
pending," and that he was intending to apply for Social 
Security Administration (SSA) benefits in the next 12 months.  

In late January 1997, the veteran was awarded VA improved 
pension benefits effective December 1, 1996.  An award letter 
dated in February 1997 (and attached VA Form 21-8768) 
informed the veteran that his award was based on his income 
of $0, and that he was to notify the RO immediately if there 
was any change in income. 

In a statement received in early February 1997, the veteran 
reported that in mid-November 1996, he received a lump sum of 
$6,831.94, with monthly amounts of $447.41 to follow, 
representing pension benefits from the Merchant Marines.  In 
a statement received in early August 1997, he notified the RO 
that in late July 1997 he was informed by SSA that he was 
entitled to monthly SSA benefits effective October 1996.  

Thereafter, in August 1997, the RO retroactively terminated 
the veteran's VA pension effective December 1, 1996, due to 
the receipt of the Merchant Marine pension beginning November 
1996, and such action created an overpayment in the amount of 
$5,656.  

In May 1998, the RO received the veteran's request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in December 1997, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that the  veteran was at fault in the 
creation of the debt, that he was capable of repaying the 
debt, and that failure to repay the debt would result in 
unjust enrichment to him.  

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to creation of 
the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  

However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).
 
With regard to these elements, the Board finds that VA was 
primarily at fault in the creation of the debt.  In this 
regard, the Board points out that almost immediately after 
being notified of his award of improved pension benefits in 
February 1997, the veteran fulfilled his duty to report any 
changes in income by informing the RO that he began receiving 
other pension benefits in mid-November 1996.  However, it was 
not until August 1997 that the RO took action to adjust 
(actually terminate) his award based on this information.  It 
appears to the Board that the RO discovered its failure to 
act on the previously received income information after 
receiving information from the veteran in July 1997 that he 
had also been awarded SSA benefits.

In the Board's opinion, the veteran was not completely 
without fault in the creation of the debt, as he was 
informed, in award letters dated in January and February 
1997, that his award was based on his reported income of $0.  
Nevertheless, he accepted and apparently negotiated the 
initial check issued him and the monthly benefit checks 
subsequently received, when due diligence may have dictated 
that he contact the RO, telephonically or otherwise, to make 
sure that he was still entitled to these benefits.  

That being said, the bottom line is that the RO was provided 
- as it had requested - with information that the veteran had 
begun receiving income in November 1996, and failed to make 
the necessary adjustments in what the Board would consider a 
timely manner.  During the July 1998 Committee and November 
2000 Travel Board hearings, the veteran testified that when 
he continued to receive monthly checks from VA after 
informing them of his other pension benefits, he assumed that 
he was entitled to these VA pension benefits.  The Board 
finds this testimony to be credible, especially given the 
fact that the veteran provided the additional information 
(the receipt of SSA benefits) in a timely manner, thinking 
that this may have an effect on his continued receipt of VA 
pension.  In other words, the Board finds that the veteran 
has been forthright in providing the RO with information, in 
a timely manner, that would have an effect on his pension 
benefits, and honestly believed that, due to the RO's 
inaction, he was entitled to these benefits.  In sum, the 
Board finds that the majority of the fault in the creation of 
the debt in this case lies with VA.  In this regard, the 
Board would point out that it is the agency that is in the 
best position to prevent or minimize a potential overpayment 
through prompt award adjustment action, particularly where, 
as here, it was provided with clear and timely income 
information to act upon.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the veteran's most current 
Financial Status Report (FSR), received in November 2000, his 
net income is $2,405 per month, and his monthly expenses are 
$1,266 per month.  During the November 2000 Travel Board 
hearing the veteran testified that his income was going to be 
reduced by $750 beginning the following month as he was going 
to give up his part-time employment. 

The Board realizes that even without the part-time employment 
income, the veteran's monthly income would outweigh his 
expenses.  However, recognizing that he is now on a fixed 
income (SSA and other pension benefits), the Board is of the 
opinion that collection of the debt may cause undue financial 
hardship to the veteran. 

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would result in an unjust enrichment, or 
that the veteran changed positions to his detriment in 
reliance upon the VA improved pension benefits.  However, 
recovery of the overpayment may result in undue hardship, and 
further, and probably most importantly, the RO was 
substantially at fault in the creation of this debt.  As 
such, in the Board's judgment the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  Accordingly, the Board concludes that 
recovery of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the overpayment of 
improved pension benefits in the amount of $5,656, is in 
order. 38 U.S.C.A. § 5302(a) (West 1991 & 2000); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000). 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $5,656, is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

